Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of Korean Patent Application No. 10-2019- 0000183, filed on January 2, 2019.

Election/Restrictions
Applicant's election with traverse of ceramide as the elected ceramide derivatives, C12-20 alkyl glucoside as the elected glucoside-based surfactant, and whitening agent as the elected physiologically active substance in the reply filed on 05/23/2022 is acknowledged. The traversal is on the ground(s) that the Examiner has not demonstrated there would be a serious burden if election is not required. Additionally, the Examiner has not alleged much less demonstrated that search and examination of both the elected and non-elected subject matter would necessitate “search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s)’, as required under M.P.E.P. § 808.02. This is not found persuasive because as explained in the restriction requirement dated 03/22/2022, The species require a different field of search (e.g. searching different classes and subclasses or electronic resources, or employing different search strategies or search queries) and also because the species are independent or distinct because each compound is distinct, having different chemical and physical properties, and is made in a different way. The requirement is still deemed proper and is therefore made FINAL.
There are no claims to the specific elected whitening agent. The elected whitening agent species is maintained until the whitening agent species is the claim. Therefore, the physiologically active substance is under examination. 
Claims 1-10 are examined in accordance to the elected ceramide and the elected C12-20 alkyl glucoside.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US2014/0220139 A1).
Park teaches a ceramide lamellar structure or multilayered lamellar liquid crystal comprising a glucoside surfactant, the glucoside surfactant is C12-20 alkyl glucoside as a skin preparation composition. (See Abstract and claims 1-2.) Moreover, Park teaches glycerol as an organic solvent is added. (See paragraph [0100]. Glycerol is another name for glycerin. The teaching of glycerol (glycerin) meets the limitation of a liquid phase. The teaching of ceramide and a glucoside surfactant entail meets the limitation of an oil phase. The ceramide includes ceramide 6. (see paragraph [0056].) Ceramide 6 is also known as ceramide AP. Park also teaches an active ingredient in the amount of 0.01-10 wt% based on the total weight of the composition. (See paragraph [0097]. The composition is a cosmetic composition. (See paragraph [0040].) Park further teaches multilayered ceramide lamellar structure has very superior phase stability while having a structure similar to that of the stratum corneum of skin, capable of holding a large quantity of water and useful active substances and, thus, exhibits excellent skin moisturizing effect and skin barrier function recovering effect when applied to the skin, and a composition for skin external. (See paragraph [0006].) Lastly, Park teaches the composition is an oil-in-water emulsion. (See paragraph [0098].)
Accordingly, Park does not teach the composition has piezoelectric constant in the range of 60 pC to 120 pC and is a piezoelectric cosmetic and enhances the skin absoption of the ceramide. Park also does not teach the composition has hexagonal crystal structure and delivering a physiologically active substance to skin. However, these limitations are properties of the composition or emulsion. Therefore, since the composition taught by Parker is same as the composition claimed, the properties claimed are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US2014/0220139 A1). 
Park teaches a ceramide lamellar structure or multilayered lamellar liquid crystal comprising a glucoside surfactant, the glucoside surfactant is C12-20 alkyl glucoside as a skin preparation composition. (See Abstract and claims 1-2.) The ceramide is one or more of a natural ceramide and a pseudo-ceramide. (See claim 15.) Park teaches a preferred composition comprising:

    PNG
    media_image1.png
    396
    496
    media_image1.png
    Greyscale
. (See Table 1.) Park also teaches Hydroxypropyl bislauramide MEA (Pc104) and hydroxypropyl bispalmitamide MEA (Pc102) were included as pseudo-ceramides in the oil phase solution including C12-20 alkyl glucoside. In a separate container, the ingredients 14-18 including glycerin described in Table 1 were mixed and dissolved at 75oC. to prepare an aqueous-phase solution. The oil-phase solution was added to the aqueous-phase solution and the mixture was stirred using a homogenizing mixer. (See paragraph [0110]-0112].) The ceramide includes ceramide 6. (see paragraph [0056].) Ceramide 6 is also known as ceramide AP. Park also teaches an active ingredient in the amount of 0.01-10 wt% based on the total weight of the composition. (See paragraph [0097]. Park further teaches multilayered ceramide lamellar structure has very superior phase stability while having a structure similar to that of the stratum corneum of skin, capable of holding a large quantity of water and useful active substances and, thus, exhibits excellent skin moisturizing effect and skin barrier function recovering effect when applied to the skin, and a composition for skin external. (See paragraph [0006].) Lastly, Park teaches the composition is an oil-in-water emulsion. (See paragraph [0098].) The 1.00 wt% of C12-20 alkyl glucose exemplified by Park falls within the scope of 0.01 weight% to 3 weight% claimed in claim 4. The 0.70 wt% Hydroxypropyl bislauramide MEA (Pc104) or the 0.80 wt% hydroxypropyl bispalmitamide MEA (Pc102) as pseudo-ceramides exemplified by Park falls within the scope of 0.01 weight% to 5 weight% claimed in claim 5.
 Park does not specifically, teach ceramide 6 in the exemplified example. 
It would have been prima facie obvious to one of ordinary skill in the art at the tine the invention was filed to substitute the pseudo-ceramide Hydroxypropyl bislauramide MEA (Pc104) or hydroxypropyl bispalmitamide MEA with ceramide 6 to give Applicant’s claimed invention. One would have been motivated to do so because Park teaches the ceramide is one or more of a natural ceramide and a pseudo-ceramide. (See claim 15.) One would reasonably expect the substitution to be functionally equivalent for the purpose of Park. 
Accordingly, Park does not teach the composition has piezoelectric constant in the range of 60 pC to 120 pC and is a piezoelectric cosmetic and enhances the skin absorption of the ceramide. Park also does not teach the composition has hexagonal crystal structure and delivering a physiologically active substance to skin. However, these limitations are properties of the composition or emulsion. Therefore, since the composition taught by Parker is obvious over the composition claimed, the properties claimed would necessarily be present. 

Conclusion
 No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628